Hill, Justice,
dissenting.
My study of the transcript of evidence and record convinces me that the plaintiff did not carry her burden of showing that the father was a resident of Cobb County on the date suit was filed, that the trial court’s supplemental finding of fact (entered after the now vacated, original opinion in this case was issued) therefore is not supported by the evidence, and that the court therefore erred in overruling the father’s motion to dismiss for lack of jurisdiction.
The former husband testified that he had moved to and established residence in Florida. The former wife’s complaint alleged that the father formerly resided in Marietta, she testified that he had moved to Florida prior to the filing of the complaint, and her attorney stated that the former wife told him that she did not know if he was going to come back.
Under German v. Johnson, 231 Ga. 454 (202 SE2d 89) (1973), the trial court lacked jurisdiction.
*910I therefore respectfully dissent.